Citation Nr: 0013575	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision which 
denied service connection for a bilateral knee condition, and 
residuals of a back injury and a head injury.  The veteran 
appealed and requested a hearing before a member of the Board 
in Washington, D.C.  The veteran failed to appear for a 
scheduled hearing in May 2000.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that any current left knee disorder is attributable to the 
veteran's military service or any incident therein.

2.  No competent medical evidence has been presented to show 
that any current right knee disorder is attributable to the 
veteran's military service or any incident therein.

3.  There is no competent medical evidence establishing that 
the veteran currently suffers from chronic residuals of a 
back injury or any back disorder.

4.  There is no competent medical evidence establishing that 
the veteran currently suffers from chronic residuals of a 
head injury.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. §§ 1110, 5107 (a) (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. §§ 1110, 5107 (a) (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The veteran has not presented a well grounded claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well grounded claim of 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Aside from the veteran's separation examination, the 
remainder of his service medical records have been reported 
by the National Personnel Records Center to be unavailable, 
and presumed to have been destroyed by fire at that facility 
in July 1973.  The United States Court of Appeals for 
Veterans Claims (Court) has held that under these 
circumstances, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule under 38 U.S.C.A. § 5107 (b), is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The threshold question in this case is whether the veteran 
has presented well-grounded claims of service connection for 
a left knee disorder, right knee disorder, residuals of back 
injury and residuals of head injury.  A well-grounded claim 
is one that is plausible.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim of service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303 (1999).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented well grounded claims 
of entitlement to service connection for a left knee 
disorder, right knee disorder, residuals of back injury or 
residuals of head injury.  As noted above, the only service 
medical record which is available and has been associated 
with the claims folder is the veteran's separation 
examination in March 1955.  Appellate review of that document 
is completely negative for any diagnoses or defects.  
Clinical evaluation of all body systems was reported to be 
normal.

Post-service medical records are negative for complaints, 
treatment or diagnosis of any residuals of back or head 
injuries.  On VA examination in December 1992, the veteran 
was noted to have crepitus and instability of both knees.  He 
reported a history of knee injury in 1953 with re-injury in 
1990.  VA treatment records reference diagnosis of 
degenerative joint disease of both knees, post-operative 
status.

As noted above, the medical evidence does not establish that 
the veteran currently suffers from any chronic residuals of 
back or head injuries.  In the absence of competent medical 
evidence of the claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As a result, the veteran's claims of entitlement to 
service connection for residuals of back and head injuries 
are not plausible.

Despite the veteran's assertions that he has residuals of 
back and head injuries, he is not competent, as a lay person 
without the appropriate medical training or expertise, to 
either render a diagnosis, or to provide a probative medical 
opinion as to the etiology of any diagnosed condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, even 
if the veteran's assertions as to sustaining back and head 
injury in service and since discharge are accepted as 
credible for purposes of the well-grounded claim analysis, 
the claim is still not plausible in the absence of competent 
evidence showing the presence of a current disability and a 
nexus between those disabilities and service.  See Epps; 
Savage, supra.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

With respect to the veteran's claims of entitlement to 
service connection for a left knee disorder and right knee 
disorder, there is evidence in the claims folder of a current 
diagnosis of degenerative joint disease in both knees, post-
operative.  While there is no evidence in the veteran's 
separation examination of any left knee disability or right 
knee disability, the veteran is competent to contend that he 
had bilateral knee problems in service.  This, in conjunction 
with the absence of the majority of the veteran's service 
medical records, would tend to lower the threshold for 
purposes of a well-grounded analysis.  However, there is no 
evidence of record from any physician which links any current 
left knee disability or right knee disability to service or 
to continued symptoms since discharge from service.

In the absence of competent medical evidence to support the 
claims of entitlement to service connection for a left knee 
disorder, a right knee disorder, residuals of back injury or 
residuals of head injury, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that those claims 
are plausible.  Against this background, the veteran's claims 
are not well grounded and VA is under no duty to assist the 
veteran in the development of the facts pertinent to any of 
the three pending claims, Morton v. West, 12 Vet. App. 477 
(1999);Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo a medical examination.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground the veteran's claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).


ORDER

1.  Service connection for a left knee disorder is denied.

2.  Service connection for a right knee disorder is denied.

2.  Service connection for residuals of a back injury is 
denied.

3.  Service connection for residuals of a head injury is 
denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

